Citation Nr: 1035646	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability claimed as 
swollen and painful joints to include the hands, wrists, elbows, 
neck, back, hips, and knees.

2.  Entitlement to service connection for an eye disability, 
claimed as glaucoma.

3.  Entitlement to an initial rating in excess of 20 percent for 
bilateral pes planus, with hammer digit syndrome, metatarsalgia, 
and Morton's neuroma, from August 19, 2004 through January 21, 
2009.

4.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus, with hammer digit syndrome, metatarsalgia, and 
Morton's neuroma, from January 22, 2009.

5.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus, with hammer digit syndrome, metatarsalgia, and 
Morton's neuroma, on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, from February 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision in which the RO denied the Veteran's 
claims for service connection for an eye disability (claimed as 
glaucoma), depression, a gastrointestinal disability (claimed as 
irritable colon syndrome), swollen and painful joints (claimed as 
hands, wrists, elbows, shoulders, neck, back, hips, and knees), 
and a sleep disorder.  In March 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2006, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in September 
2006.

This appeal also arose from a March 2008 rating decision in which 
the RO service connection and assigned an initial 10 percent 
rating for bilateral pes planus, effective August 19, 2004.  In 
March 2008, the Veteran filed an NOD, expressing disagreement 
with the initial rating assigned.  In an August 2008 rating 
decision, the RO increased the initial rating to 20 percent, 
effective August 19, 2004.  An SOC reflecting this increase was 
issued in August 2008, and a September 2008 statement from the 
Veteran was accepted as a substantive appeal.  In February 2009, 
the RO awarded a 30 percent rating for bilateral pes planus, 
effective January 22, 2009, but denied a rating in excess of 30 
percent prior to that date (as reflected in a February 2009 
rating decision and supplemental SOC (SSOC)).

In a February 2009 rating decision, the RO granted the Veteran's 
claim for service connection for depressive disorder with 
symptoms of sleep impairment and irritable bowel syndrome (IBS).  
The Veteran did not appeal the initial ratings assigned for 
either of these claims.  Hence, the only claims remaining on 
appeal are those set forth on the cover page.

Because the Veteran disagreed with the initial rating assigned 
following the grant of service connection for bilateral pes 
planus, the Board characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating for the 
disability from January 22, 2009, inasmuch as higher ratings for 
the disability are available before and after this date, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the Board has recharacterized the appeal as now 
encompassing the matters set forth as issues three and four on 
the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

On his Form 9, the Veteran indicated that he desired a hearing 
before a Veterans Law Judge at the RO, and subsequently indicated 
that he instead desired a Board video-conference hearing.  
However, in a December 2009 letter, the Veteran withdrew his 
request for a hearing.  The request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The Board notes that the RO adjudicated the matter of arthritis 
characterized as service connection for seronegative 
polyarthritis or rheumatoid arthritis.  However, the Veteran has 
several diagnoses of record pertaining to arthritis.  Thus, 
consistent with the current record, the Board has recharacterized 
the appeal involving arthritis as encompassing the first matter 
set forth on the title page.

The Board notes that, while the Veteran previously was 
represented by Julieanne E. Steinbacher, a private attorney, in 
November 2005, the Veteran granted a power-of-attorney in favor 
of Disabled American Veterans in February 2009 with regard to the 
claims on appeal.  The Veteran's current representative has 
submitted written argument on his behalf.  The Board recognizes 
the change in representation.

The Board's decision addressing the claims for service connection 
for disability claimed as swollen and painful joints to include 
the hands, wrists, elbows, neck, back, hips, and knees, for a 
rating in excess of 20 percent from for bilateral pes planus, 
with hammer digit syndrome, metatarsalgia, and Morton's neuroma, 
from August 19, 2004 through January 21, 2009, and for a rating 
in excess of 30 percent for bilateral pes planus, with hammer 
digit syndrome, metatarsalgia, and Morton's neuroma, from January 
22, 2009, are set forth below.  The claims of service connection 
for an eye disability, claimed as glaucoma, and a rating in 
excess of 30 percent for bilateral pes planus, with hammer digit 
syndrome, metatarsalgia, and Morton's neuroma, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, from February 19, 
2008, are addressed in the remand following the order; these 
matters are being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that the record 
raised the issues of entitlement to a rating in excess of 30 
percent for IBS, entitlement to hemorrhoids, secondary to IBS, 
entitlement to a total rating based on individual unemployability 
due to service-connected disabilities, and a request to reopen 
the claim for service connection for bilateral hearing loss.  It 
does not appear that any of these claims has yet been addressed 
by the RO.  As such, these matters are not properly before the 
Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter herein decided have been accomplished.

2.  The Veteran complained of foot pain, leg pain, ankle pain, 
joint pain and swelling, and cramps in his legs while he was on 
active duty; and has asserted periodic episodes of these symptoms 
thereafter.

3.  The Veteran has a current diagnosis of palindromic rheumatoid 
arthritis that has been related by competent medical 
professionals to the Veteran's complaints of joint pain and 
swelling, and cramps in his legs, while on active duty.

4.  From the August 19, 2004 effective date of the grant of 
service connection through February 18, 2008, the Veteran's 
bilateral pes planus, with hammer digit syndrome, metatarsalgia, 
and Morton's neuroma was manifested by no more than overall 
moderately severe symptomatology.

5.  Since the date of a February 19, 2008 VA examination, the 
Veteran's bilateral pes planus, with hammer digit syndrome, 
metatarsalgia, and Morton's neuroma has been manifested by no 
more than severe symptomatology; actual loss of use of the foot 
has not been shown.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for palindromic rheumatoid 
arthritis affecting multiple joints are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for bilateral pes planus, with hammer digit syndrome, 
metatarsalgia, and Morton's neuroma, for the period from August 
19, 2004 through February 18, 2008, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2009).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent, but no higher, rating for bilateral 
pes planus, with hammer digit syndrome, metatarsalgia and 
Morton's neuroma, for the period from February 19, 2008 through 
January 21, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).

4.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus, with hammer digit syndrome, metatarsalgia, 
and Morton's neuroma, from January 22, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

At the outset, the Board notes that, given the favorable 
disposition of the claim for service connection for arthritis, 
claimed as swollen and painful joints to include the hands, 
wrists, elbows, neck, back, hips, and knees, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each aspect of the appeal, as to this claim, have been 
accomplished.

Regarding the remaining claims herein decided, notice 
requirements under the VCAA essentially require VA to notify a 
claimant of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to obtain 
and which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for a bilateral foot disability, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
November 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the September 2004 
letter.

Post rating, a May 2008 letter and an August 2008 SOC set forth 
the rating criteria for evaluating disabilities of the feet.  The 
May 2008 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the above-described notice, and opportunity for the Veteran to 
respond, the February 2009 and August 2009 SSOCs reflect 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA treatment 
records, private treatment records and opinions, and the reports 
of September 2004, June 2005, and December 2009 VA examinations.  
Also of record and considered in connection with this matter are 
various written documents provided by the Veteran, his wife, and 
his representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in connection 
with the claims for higher ratings is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Veteran asserts that his arthritis, claimed as swollen and 
painful joints to include the hands, wrists, elbows, neck, back, 
hips, and knees, began during active duty service.  As explained 
below, considering the claims in light of the governing legal 
authority, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds a sufficient basis for granting service 
connection for this claim.

The Veteran has alleged that he had joint pain during service, in 
his legs, ankles, and feet, and this represented the onset of his 
palindromic rheumatoid arthritis.  Service treatment records 
reflect that the Veteran complained often of bilateral foot and 
ankle pain during service, due to pes planus.  In June 1970, the 
Veteran complained of pain in the left tibia spreading from the 
foot.  He also complained of pain in the right tibia.  The 
Veteran's joints and films were noted to be "ok."  The 
impression was pes planus.  At separation, the Veteran marked 
that he had a history and/or current symptoms of foot trouble, 
cramps in his legs, and swollen or painful joints.  When further 
questioned by the physician conducting the separation 
examination, the Veteran specified that his joint pain was a 
swollen right ankle that was treated at Fort Sill for an 
infection.  He was not asked to elaborate on his complaints of 
cramps in his legs.  June 1970 x-rays were within normal limits.

After service, the Veteran complained of foot pain for many 
years.  In July 1997, the Veteran first complained of 
musculoskeletal pain and neck pain.  In February 2005, the 
Veteran was diagnosed with degenerative joint disease of the 
fingers, neck pain, and pain over the long head of the biceps.

Records from Dr. Newman, the Veteran's private treating 
rheumatologist noted that the Veteran complained of intermittent 
episodes of swollen and tender joints affecting his hands, 
elbows, knees, and feet since the 1970s.  In June 2009, Dr. 
Newman noted that the Veteran had been diagnosed in his clinic 
with inflammatory arthritis with a pattern that would be 
considered palindromic rheumatism.  He noted that "[i]f the 
pattern [of the Veteran's symptomatology in service] [wa]s very 
similar to what [the Veteran] had described . . . then indeed it 
[would be] very likely that it was the same condition that I was 
following [him] for, that [he] reported during [his] service in 
the military."

On January 2010 VA examination, the physician noted that after a 
review of the Veteran's radiological data and a physical 
examination, she could not find any evidence of rheumatoid 
arthritis.  The Veteran was instead diagnosed with erosive 
osteoarthritis.  Regarding the Veteran's episodes of acute 
swelling of the joints, the examiner noted that the Veteran may 
have crystal-induced arthropathy (gout); however, testing of uric 
acid levels was normal.  The physician noted that the Veteran had 
been possibly diagnosed with mild inflammatory component 
underneath his degenerative arthritis, but his x-rays did not 
show any changes consistent with rheumatoid or gouty arthritis.  
His x-rays revealed pure degenerative arthritic changes.  The 
examiner noted that if the Veteran had palindromic rheumatoid 
arthritis, that would be considered an autoimmune disease, which 
could start at any time in his life, with symptoms of swelling 
and joint pain.  According to the Veteran, he had been having 
these episodes since service, and the physician noted that she 
did not see any documentation of that in the service records.  
The examiner opined that at this point, it was less likely than 
not that the Veteran's current arthritic problems were related to 
his report of swollen joints and cramps in his legs while in 
service.  No definitive diagnosis or rationale was provided.

In February 2010, Dr. Bash submitted an opinion on the Veteran's 
behalf opining that the Veteran's complaints of a swollen right 
ankle in service was the onset of his rheumatoid arthritis.  He 
noted that although the x-ray images in June 1970 were negative, 
this did not rule out early palindromic rheumatoid arthritis.  
Dr. Bash noted that the Veteran complained of swollen and painful 
joints and foot pain during service, and he opined that his foot 
pain was the first sign or symptom of palindromic rheumatoid 
arthritis.  He afforded strong weight to Dr. Newman's opinion 
that if the Veteran's early symptoms were of the same pattern, 
then his rheumatoid arthritis would have started in service.  
Finally, he noted that the time lag between swollen joints in 
service and the current pathology was "consistent with medical 
principles and the natural history of the disease."

In this case, the Board notes that the evidence reflects that the 
Veteran has been consistently diagnosed with palindromic 
rheumatoid arthritis.  However, the record includes conflicting 
medical opinions on the question of whether the Veteran's in-
service complaints of foot, ankle, and leg pain are related to 
current palindromic rheumatoid arthritis.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board is not free to ignore a medical opinion (see 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a 
medical opinion based on its own medical judgment (see Obert v. 
Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 
171 (1991)), even if the opinion is based on lay assertions.  The 
fact that an examiner relied on the assertions of the Veteran 
and/or another  layperson does not render the opinion not 
credible unless the Board finds that the lay statements are not 
credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).

First addressing the opinion weighing against the Veteran's 
claim, the Board notes that the VA examiner failed to state any 
rationale for her opinion.  She opined that the Veteran may be 
diagnosed with palindromic rheumatoid arthritis, and this was an 
autoimmune disease, which could start at any time in his life, 
with symptoms of swelling and joint pain.  She noted that she did 
not see any documentation of arthritic symptomatology in service, 
but she failed to note that the significance, if any, of the 
Veteran's complaints of joint pain and swelling and leg cramps at 
separation.  Without any rationale for her opinion, the Board 
affords the opinion very little, if any, probative weight.

The remaining private medical opinions of record are in favor of 
the Veteran's claim.  Regarding those opinions, the Board has 
evaluated the totality of the evidence in determining that the 
statements of the Veteran have been consistent throughout the 
appeal and are corroborated by independent evidence.  Hence, the 
Board also accepts as credible and probative the medical opinion 
evidence that is based, in part, on these credible lay 
assertions.  

Given the totality of the evidence, to particularly include the 
noted lay and medical evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for service connection for palindromic rheumatoid arthritis are 
met.

III.  Higher ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating since the 
grant of service connection, evaluation of the medical evidence 
since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, the RO assigned staged ratings for the Veteran's 
foot disabilities-20 percent from the August 19, 2004 effective 
date of the grant of service connection through January 21, 2009, 
and 30 percent from January 22, 2009.  Hence, the Board must 
consider the propriety of the ratings assigned at each stage, as 
well as whether any further staged rating of the bilateral foot 
disability is warranted.  

Both of ratings have been assigned, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5284, for residuals of foot injury.  Under 
Diagnostic Code 5284, a 20 percent rating is assigned for 
moderately severe symptoms of a foot disability.  A 30 percent 
rating is warranted for severe symptoms.  A 40 percent rating is 
assigned with actual loss of use of the foot.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  As will be discussed in more detail 
below, rating all the Veteran's foot disabilities together as one 
disability under Diagnostic Code 5284 affords him the highest 
possible rating.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Period from August 19, 2004 through February 19, 2008

Considering this evidence in light of the applicable criteria, 
the Board finds that a rating in excess of 20 percent for the 
Veteran's bilateral pes planus, with hammer digit syndrome, 
metatarsalgia, and Morton's neuroma, is not warranted at any 
point from the August 19, 2004 effective date of the grant of 
service connection through February 18, 2008.

Private records dated in December 2004 reflect that the Veteran 
complained of pain in both feet.  Neurovascular examination was 
grossly intact to light touch.  The Veteran had no tingling when 
percussing the posterior tibial nerves bilaterally.  The Veteran 
had a positive Mulder's sign in his right second interspace.  
Dosalis pedis and posterior tibial equaled two out of four 
bilaterally.  The Veteran had decreased medial arches bilaterally 
with valgus deformities of the medial malleolus bilaterally.  The 
Veteran had contractures of the proximal interphalangeal joints 
two to five bilaterally with prominent metatarsal heads 
plantarly.  There was pain on palpation to the plantar metatarsal 
heads two to four bilaterally.  The Veteran had the fat pad 
displaced distally to the metatarsal heads bilaterally.  He had 
pain on palpation in the right second interspace and also the 
bases of the proximal phalanx, second and third, bilaterally.  
The Veteran had an abductory twist of his forefoot when 
ambulating, causing a shearing motion about his metatarsal heads.  
The Veteran also had first metatarsal dorsal and medial exostosis 
bilaterally with mild lateral deviation of his hallus.  The 
Veteran was diagnosed with bilateral pes planus, hammer digit 
syndrome two to five bilaterally, and metatarsalgia of the 
bilateral feet.

The Veteran received a steroid injection in December 2004 to 
relieve his symptoms.

On June 2005 VA examination, the Veteran complained of bilateral 
foot pain.  The Veteran noted that he was often on his feet.  The 
Veteran reported that his feet ached all the time and that 
prolonged standing was an irritating factor.  He did not ambulate 
with a crutch, brace, or cane, but used a walking stick for 
support.  Modifications to his shoes had provided him with some 
relief.

On physical examination, the Veteran's pedal pulses were three 
out of four with normal distal cooling.  Positive pedal hair was 
noted, with no trophic changes of the skin.  No cyanosis or edema 
was noted.  Dermatological examination reflected bilateral 
hyperkeratosis of the hallux.  No other lesions were noted.  
Range of motion of the subtalar joint was symmetrical, within 
normal limits, and pain free.  Range of motion of the first 
metatarsophalangeal joint was also within normal limits.  Digits 
one through five were rectus in alignment.  No bunions or 
hammertoes were noted.  Pain to palpation was described at the 
third web space of the right foot with positive Tinel's sign.  
There was also positive Mulder's sign with an audible and 
palpable popping of the digital nerve.  The left foot was noted 
to have a similar condition, only not as significant.  There was 
a medial arch present, and with weight bearing the Veteran 
maintained a medial arch.  No pes planus was found.  The Veteran 
could rise to his toes, but he complained of pain.  His shoes 
revealed no excessive wear pattern.  Muscle strength was normal 
bilaterally, and reflexes were symmetrical and present.  The 
Veteran was diagnosed with Morton's neuroma bilaterally, right 
greater than left.

The Board finds that this medical evidence reflects that, from 
August 19, 2004 through February 18, 2008, the Veteran's 
bilateral pes planus, with hammer digit syndrome, metatarsalgia, 
and Morton's neuroma, was not any more than moderately severe in 
nature.  Notably, on VA examination in June 2005, the Veteran had 
full range of motion of his joints.  Although the Veteran 
reported pain in his feet, he was able to stand all day while 
working as a farmer.  Additionally, the VA examiner specifically 
found that the Veteran's shoes revealed no excessive wear 
pattern, and his muscle strength was normal bilaterally.  
Accordingly, although the Veteran does appear to have pain on use 
of the feet with interference with daily activities, in the 
absence of any objective findings of other symptomatology, 
compatible with a higher, 30 percent rating under Diagnostic Code 
5284, including severe symptomatology, such a rating is not 
warranted.  Further, the examiner's finding that the Veteran's 
symptoms and pain were somewhat relieved by orthotics, also 
indicates that the disability picture is more compatible with a 
moderately severe rating.

The Board points out that the 20 percent rating for the period 
from August 19, 2004 to February 18, 2008 is appropriate even 
when functional loss due to pain and other factors, consistent 
with 38 C.F.R. §§ 4.40, and 4,45, and DeLuca, is considered.   In 
this regard, although the June 2005 VA examiner did note that the 
Veteran had limitations on standing, the Veteran noted that he 
was on his feet every day as working as a farmer.  The Veteran 
also reported using a walking stick for ambulation, but he did 
not use a cane, brace, or crutch.  While the Board acknowledges 
that the Veteran suffered functional loss due to his pain during 
this period-such as  pain while standing for prolonged periods-
such is  contemplated in the assigned 20 percent rating for 
moderately severe bilateral foot disability.  As there is no 
evidence of any functional loss in addition to that contemplated 
in the rating schedule, assignment of a higher rating, on this 
basis, is not warranted for this period. 


B.  Period since February 19, 2008

Considering this evidence in light of the applicable criteria, 
the Board finds that a 30 percent, but no higher rating for the 
Veteran's bilateral pes planus, with hammer digit syndrome, 
metatarsalgia, and Morton's neuroma, is warranted from February 
19, 2008.

The Veteran was afforded a VA examination in February 2008.  The 
Veteran described his pain level as usually a five, but it could 
get as high as a 10.  He had no weakness and some stiffness when 
the pain was severe.  No swelling, redness, or heat was noted.  
Feet were very fatigable due to the pain.  Pain increased with 
walking, and at night when trying to rest.  The frequency of his 
pain was related to his activity.  The Veteran had a cane.  He 
did not have corrective shoes, but he did have inserts.  The 
Veteran's occupation as a timberman was severely impacted by his 
inability to walk.  His productivity had decreased significantly 
over the past several years.  The Veteran was unable to stand for 
more than 20 to 30 minutes, and unable to walk for any 
significant distance. 

Physical examination of the feet revealed good pulses.  The feet 
were warm.  There was normal hair distribution.  There was 
bilateral hammer digit deformity noted of the toes two through 
five.  The Veteran had a pes planus deformity.  There was pain on 
palpation of the distal plantar aspect of the feet between the 
second and third metatarsal.  There was no significant pain on 
compression of the heel.  There was some mid-foot pain on 
palpation, as well as bilateral Tinel sign consistent with tarsal 
tunnel syndrome.  No edema instability was found.  Gait was 
normal, but the Veteran did use a cane for stability.  Nonusual 
callosities were noted.  The Veteran had no hallux valgus.  There 
was active motion of the metatarsal phalangeal joint of the great 
toe.  The Veteran had limited range of motion of the right and 
left foot.  The Veteran was diagnosed with pes planus 
bilaterally, hammer digit syndrome two through five bilaterally, 
bilateral Morton's neuroma, metatarsalgia bilaterally, tarsal 
tunnel syndrome bilaterally, bilateral calcaneal spurs, and 
bilateral foot pain secondary to all aforementioned disabilities.

In September 2008, the Veteran reported that he had symptoms of 
weakness and pain, which resulted in falls.  Pain at night also 
kept the Veteran from sleeping.  His wife further noted that in 
the most recent years, the Veteran's pain caused stumbling, which 
would sometimes result in further injury.  His activity level and 
overall functioning were very much limited because of the pain in 
his feet.

The Veteran was afforded another VA examination in January 2010.  
The Veteran complained of pain, stiffness, and weakness while 
standing and walking, and swelling of the feet while walking.  
The Veteran used a cane for ambulation.  He reported being unable 
to stand for more than a few minutes, and only able to walk one 
quarter of a mile.  The Veteran had been fitted for orthotic 
inserts, which had a fair effect on relieving his symptoms.

On physical examination of the bilateral feet, the examiner found 
no evidence of swelling or instability, but painful motion, 
tenderness, and weakness were noted.  The Veteran had decreased 
strength with active resistance.  The Veteran had hammertoes on 
the second, third, and fourth toes.  Clawfoot and hallux valgus 
were not found.  There was no evidence of malunion or nonunion of 
the tarsal or metatarsal bones.  The Veteran had inward bowing at 
the achilles, with pain (but no spasm) on manipulation.  No 
pronation was found.  The Veteran had loss of muscle mass over 
each entire foot.  The Veteran walked with a limp using a single 
cane.  He was unsteady at times.  X-rays of the feet revealed 
normal right and left feet.  The Veteran noted that he retired in 
2004 due to several service-connected disabilities, including his 
feet.

Collectively, the medical evidence from the February 19, 2008 VA 
examination reflects that the Veteran has had increasing problems 
with functional impairment due to the pain in his feet.  The 
Veteran started using a cane for ambulation and support, to help 
prevent falling and stumbling due to bilateral foot pain and 
weakness.  He was unable to stand for more than 20 or 30 minutes.  
The examiner found that the Veteran's bilateral foot disabilities 
had a severe impact on his job as a timberman because of his 
limited ability to walk.  The Veteran also described increased 
symptomatology of pain and stiffness, with a great deal of 
fatigue secondary to his pain.  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that, since the date of the February 19, 2008 VA 
examination, the evidence has reflected severe symptomatology 
associated with the Veteran's bilateral pes planus, with hammer 
digit syndrome, metatarsalgia and Morton's neuroma  As the 
Veteran has described severe functional loss due to pain, 
assignment of the 40 percent rating in this case is also 
consistent with the provisions of 38 C.F.R. §§ 4.40, and 4,45, 
and DeLuca.

However, at no point since February 19, 2008 has the Veteran's 
bilateral pes planus, with hammer digit syndrome, metatarsalgia 
and Morton's neuroma, met the criteria for the maximum, 40 
percent rating under Diagnostic Code 5284, as actual loss of use 
of either foot has not been shown.

C.  Both periods

The Board notes that, because the Veteran's primary foot 
complaints have been chronic pain, weakness, and tenderness, 
there is no basis for assignment of separate ratings simply 
because the service-connected disability comprises various 
diagnoses, as noted above.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not constitute 
the same disability or same manifestation under 38 C.F.R. § 
4.14).  As the Veteran's various foot disabilities are manifested 
by overlapping symptoms, separate ratings cannot be assigned for 
each disability without violating the rule against pyramiding.  
See 38 C.F.R. § 4.14.

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for assignment of a higher 
rating for either period under consideration.  

Because the Veteran had been diagnosed with bilateral pes planus, 
Diagnostic Code 5276 (for acquired flatfoot) is for 
consideration.  However, given the objective evidence indicating 
not more than overall moderately severe symptomatology prior to 
February 19, 2008, a rating in excess of 20 percent would not be 
assignable under this code, as the next higher 30 percent rating 
requires evidence of severe disability, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  Moreover, given the evidence of 
overall severe symptomatology from February 19, 2008, a rating 
greater than 30 percent would not be assignable under this code, 
as the 50 percent rating  requires evidence of pronounced 
disability, with extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achilles on manipulation, not improved by orthopedic shoes or 
appliances.  

While Diagnostic Code 5279 for metatarsalgia, and Diagnostic Code 
5282 for hammertoes.  are also for consideration, as only a 10 
percent rating is assignable under each, neither code provides a 
basis for assignment of any rating higher than 20 or 30 percent.  

Ratings for other foot disabilities are also available under 
Diagnostic Codes 5277 through 5283 for weak foot, claw foot (pes 
cavus), hallux valgus, hallux rigidis, and malunion or nonunion 
of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a.  However, 
in the absence of evidence of any of these disabilities, 
evaluation of the bilateral foot disability under any of these 
codes is not warranted.  The bilateral foot disability also is 
not shown to involve any other factor(s) warranting evaluation 
under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board has applied the benefit-
of-the doubt doctrine in determining that, from February 19, 
2008, the criteria for a 30 percent rating are met, but finds 
that the preponderance of the evidence is against assignment of 
any higher rating before and after that date.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for palindromic rheumatoid arthritis affecting 
multiple joints is granted.

An initial rating in excess of 20 percent for bilateral pes 
planus, with hammer digit syndrome, metatarsalgia, and Morton's 
neuroma, from August 19, 2004 through February 18, 2008, is 
denied.

A 30 percent rating percent for bilateral pes planus, with hammer 
digit syndrome, metatarsalgia, and Morton's neuroma, from 
February 19, 2008 through January 21, 2009, is granted, subject 
to the legal authority governing the payment of compensation 
benefits.

A rating in excess of 30 percent for bilateral pes planus, with 
hammer digit syndrome, metatarsalgia, and Morton's neuroma, from 
January 22, 2009, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claims remaining on appeal.

With regard to the claim for a higher rating for bilateral foot 
disability on an extra-schedular basis, as mentioned, the 
February 2008 examiner opined that the Veteran's bilateral foot 
disabilities severely impacted his ability to work as a 
timberman.  When considered in the context of the increased 
rating claim for which an appeal has been perfected, this 
evidence suggests that the bilateral foot disabilities may result 
in marked interference with employment-i.e., beyond that 
contemplated in the assigned rating-a consideration for invoking 
the procedures for assignment of a higher rating on an extra-
schedular basis, pursuant to the provisions of 38 C.F.R. § 
3.321(b).

However, the record reflects that the RO has not adequately 
considered the provisions of 38 C.F.R. § 3.321(b).  No SOC or 
SSOC includes any citation to the regulation, or discussion as to 
whether, since February 2008, the Veteran is entitled to a higher 
rating for bilateral foot disability on an extra-schedular basis.

Given the Veteran's assertions, the February 2008 VA examiner's 
opinion, and to avoid any prejudice to the Veteran, the RO should 
address the applicability of the provisions of 38 C.F.R. § 
3.321(b), in the first instance (and, if denied, give him and his 
representative notice and an opportunity to respond).  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the matter of service connection for an eye disability, 
claimed as glaucoma, the Board notes that VA will provide a 
medical examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent evidence of 
a disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.  

The Veteran has not been provided an examination in connection 
with his claim for service connection for an eye disability.  In 
February 2010, Dr. Bash submitted a medical opinion regarding the 
Veteran's claim for service connection for an eye disability, 
claimed as glaucoma.  He opined that the Veteran's glaucoma was 
likely secondary to his arthritis by way of an autoimmune 
pathway.  He noted that the Veteran had been treated with 
arthritis for over 20 years, and his steroid treatments to treat 
arthritis caused his glaucoma.  As rationale, he quoted the 
website, Web MD, noting, "[s]teroid-induced glaucoma is a form 
of open-angle glaucoma that usually is associated with topical 
steroid use, but it may develop with inhaled, oral, intravenous, 
periocular, or intravitreal steroid administration" (emphasis 
added).

The Board finds that Dr. Bash's opinion does not support an 
allowance of the claim.  The record clearly reflects that the 
Veteran was diagnosed with glaucoma sometime prior to his surgery 
in 2003.  The record also reflects that although the Veteran was 
receiving treatment for arthritis for many years, he was mainly 
treated with non-steroidal anti-inflammatory drugs.  In fact, it 
was only after the Veteran was diagnosed with glaucoma that he 
was prescribed prednisone by his rheumatologist or given 
steroidal injections by his podiatrist.  Further, the use of the 
word "may" in the physician's rationale is merely suggestive 
and insufficient to establish a nexus.   See Bostain v. West, 11 
Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not," and is too speculative to establish 
medical nexus).

Nevertheless, as the Board finds that, as a link between 
steroidal use for service-connected disabilities and glaucoma has 
been indicated, a medical examination and opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-is needed 
to resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
ophthalmology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent medical facility.

On remand, the RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claims remaining on appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  The RO's letter  
should include a request that the Veteran submit or identify any 
prescription or documentation of steroid treatment prior to his 
diagnosis of glaucoma.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO's letter should include a request for 
the Veteran to submit or identify any 
prescription or documentation of steroid 
treatment prior to his diagnosis of glaucoma.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
ophthalmology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current disability/ies affecting the eyes, to 
include previously diagnosed glaucoma.  Then, 
with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability), that the disability 
had its onset in or is otherwise medically 
related to service or to service-connected 
disability.  In rendering the requested 
opinion, the physician should specifically 
consider the in-and post-service treatment 
records, Dr. Bash's February 2010 opinion, as 
well as the Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for an eye disability, claimed as glaucoma; 
as well as the claim for a rating in excess 
of 30 percent for bilateral pes planus, with 
hammer digit syndrome, metatarsalgia and 
Morton's neuroma, from February 19, 2008, on 
an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b).  The RO should adjudicate 
each claim in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


